DETAILED ACTION
     The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.


Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “a pressure output related to the pressure of the process fluid which changes based upon a diagnostic condition of the industrial process” should be replaced with --a pressure output related to the pressure of the process fluid, the pressure output changes based upon a diagnostic condition of the industrial process--’ to avoid misunderstanding that the pressure fluid as opposed to the pressure output is affected (changes) by/according to the diagnostic condition.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regrds to Claim 1, the feature “output an alarm on the process control loop to the control room” is not described in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

With regards to Claim 1, the limitation “which reduces the effect of spikes in the pressure output” is indefinite because it is unclear what the patentable boundaries of this limitation are.  This limitation describes intended use result without clear boundaries.

With regards to Claim 1, the limitation the pressure of the process fluid which changes based upon a diagnostic condition of the industrial process” is indefinite as it is unclear what is actually meant by this limitation.
The limitation implies and the Applicant Arguments/Remarks (p.6) confirms that the diagnostics process/condition somehow affects the fluid pressure. As best understood by the Examiner, the pressure of the process fluid is not and cannot be affected by a fact of performing diagnostics to obtain a diagnostic condition as the argument suggests.  There is no cause-effect relationship between the result (condition) of the diagnostics and the pressure of the process fluid as the argument states and the limitation implies. 
For the purpose of a compact prosecution, the Examiner treated this limitation as suggested in the “Objection” section above. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-8, and 34-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, Claim 1 recites:
A pressure transmitter for use in measuring a pressure of a process fluid in an industrial process, comprising: a pressure sensor coupled to the process fluid having a pressure output related to the pressure of the process fluid which changes based upon a diagnostic condition of the industrial process; measurement circuitry configured to digitize the pressure output and produce a sequence of samples of the pressure output, each sample representing a value of the pressure output; a memory; a microprocessor configured to: receive and store in the memory a user input designating a pressure change limit (a) corresponding to a pressure spike; receive and store in the memory a user input designating a discard number (j); detect a pressure change limit violation by: calculating a series of differences between the values represented by successive samples in the sequence of samples; comparing each of the differences to the pressure change limit (a); and detecting that one or more of the differences exceeds the pressure change limit (a); remove the discard number (j) of the differences from the series of differences to form a modified series of differences which reduces the effect of spikes in the pressure output; calculate a standard deviation using the modified series of differences; and provide an output based on the calculated standard deviation that is indicative of a diagnostic condition of the industrial process; and communications circuitry coupled to a process control loop which communicates with a control room configured to output an alarm on the process control loop to the control room based on the output or the calculated standard deviation and a threshold setting stored in the memory.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “detect a pressure change limit violation by: calculating a series of differences between the values represented by successive samples in the sequence of samples” and “calculate a standard deviation using the modified series of differences” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “a user input designating a pressure change limit (a) corresponding to a pressure spike; … a user input designating a discard number (j); comparing each of the differences to a pressure change limit (a); detecting that one or more of the differences exceeds the pressure change limit (a); remove the differences that exceed the pressure change limit (a) from the series of differences to form a modified series of differences; based on the output or the calculated standard deviation and a threshold setting stored in the memory” are treated as belonging to mental process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:
In Claim 1: a pressure sensor coupled to the process fluid; measurement circuitry; memory; a microprocessor configured to: receive and store in the memory a user input; and providing an output … based on the calculated standard deviation; communications circuitry coupled to a process control loop which communicates with a control room configured to output an alarm on the process control loop to the control room.
The additional element in the preamble of “A pressure transmitter for use in measuring a pressure of a process fluid in an industrial process” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A pressure sensor coupled to the process fluid represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A measurement circuitry that converts analog sensor data into digital samples and communications circuitry configured to output an alarm are not qualified as particular machines and are field of use limitations (MPEP 2106.05(h)).  A memory, a microprocessor (generic processor) configured to: receive and store in the memory a user input is also generically recited and are not particular machines. According to MPEP 2106.05(d), generically-recited sending/receiving data and generic processor are conventional/well-understood additional elements/steps, they are not meaningful limitations and do not indicate a practical application.  Receiving in the memory a user input represents also extra-solution activity and all uses of the judicial exception that recite “calculate a standard deviation using the modified series of differences” require this step (“All uses of the recited judicial exception require such data gathering or data output” (MPEP 2106.05(g)).
Step of providing output based on the calculated standard deviation of the digitized pressure values is mere generic presentation of collected and analyzed data and it is insignificant extra-solution activity of collecting information, analyzing it, and providing results of the collection and analysis (Electric Power Group) following Example 46 (Appendix 1 to the October 2019 Update: Subject Matter Eligibility).  The same analysis is applicable to a generically-recited alarm output.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claim is directed to a judicial exception and requires further analysis under the Step 2B.  
However, as discussed in the previous office actions, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). The limitation of communications circuitry coupled to a process control loop which communicates with a control room configured to output an alarm on the process control loop to the control room is well-understood conventional in the art (Henry and Kavaklioglu) and other prior art of record.
The claim, therefore, is not patent eligible.

With regards to analysis of new Claim 34, the claim recites:
A pressure transmitter for use in measuring a pressure of a pressure fluid, comprising: a pressure sensor which couples to the process fluid and provides a pressure sensor output related to pressure of the process fluid; measurement circuitry coupled to the pressure sensor output which provides a pressure sample output related to samples of the pressure sensor output; a microprocessor configured to: receive the pressure sample output from the measurement circuitry; group a plurality of N pressure samples from the pressure sample output into a sample window; group pluralities of m sequential samples into m buckets from the N pressure samples, each bucket containing n samples; calculate a sample variance for each of the m buckets; discard at least a bucket having a largest sample variance and discard a bucket having a smallest sample variance to provide a plurality of remaining buckets; determine a standard deviation of the plurality of remaining buckets; identify an alarm condition by comparing the standard deviation to a threshold; and communication circuitry coupled to the microprocessor and to a process control loop configured to communicate the alarm condition to a remote location and configured to receive parameters from the process control loop for use by the microprocessor in identifying the alarm condition.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “detect a pressure change limit violation by: “calculate a sample variance for each of the m buckets” and “determine a standard deviation of the plurality of remaining buckets” are treated by the Examiner as belonging to a mathematical concept grouping, while the steps of “group a plurality of N pressure samples from the pressure sample output into a sample window; group pluralities of m sequential samples into m buckets from the N pressure samples, each bucket containing n samples”, “discard at least a bucket having a largest sample variance and discard a bucket having a smallest sample variance to provide a plurality of remaining buckets”, and “identify an alarm condition by comparing the standard deviation to a threshold” are treated as belonging to a mental process grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
•	In Claim 34: A pressure transmitter for use in measuring a pressure of a pressure fluid, comprising: a pressure sensor which couples to the process fluid and provides a pressure sensor output related to pressure of the process fluid; measurement circuitry coupled to the pressure sensor output which provides a pressure sample output related to samples of the pressure sensor output; a microprocessor configured to: receive the pressure sample output from the measurement circuitry, and communication circuitry coupled to the microprocessor and to a process control loop configured to communicate the alarm condition to a remote location and configured to receive parameters from the process control loop for use by the microprocessor.
The additional element in the preamble of “A pressure transmitter for use in measuring a pressure of a pressure fluid” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A pressure sensor that is inherently coupled to the process fluid and provides a pressure sensor output related to pressure of the process fluid represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception (“All uses of the recited judicial exception require such data gathering or data output” (MPEP 2106.05(g)).  A measurement circuitry that converts analog sensor data into digital samples and communications circuitry configured to communicate the alarm condition to a remote location are not qualified as particular machines and are field of use limitations (MPEP 2106.05(h)).  A memory and a microprocessor (generic processor) are also generically recited and are not particular machines. According to MPEP 2106.05(d), generically-recited sending/receiving data and generic processor are conventional/well-understood additional elements/steps, they are not meaningful limitations and do not indicate a practical application. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.  
However, as discussed in the previous office actions, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). The limitation of a communication circuit with an alarm output is well-understood conventional in the art (Henry and Kavaklioglu) and other prior art of record.
This new claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2, 5-8, and 35-42 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Response to Arguments


35 U.S.C. §101
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.6): claim 1 has been further amended to clarify that the pressure of the process fluid changes based upon a diagnostic condition of the industrial process.
The Examiner submits that as best understood by one in ordinary skill in art, the pressure of the process fluid is not affected by a fact of performing a diagnostics to obtain a diagnostic condition (result) as this argument suggests. There is no cause-effect relationship between the result (condition) of the diagnostics and the pressure of the process fluid as the argument and the limitation implies.  Please see further the rejection under the 35 U.S.C. §112(b).

The Applicants argue (p.6): The claim as amended sets forth the invention in terms of far more than a "abstract idea." The claims are directly tied to a process fluid and in particular a process fluid which changes based upon the diagnostic condition of an industrial process. Further, the effects of spikes in the output of the pressure sensor coupled to the process fluid are reduced by a microprocessor when determining standard deviation of the pressure sensor output. An alarm is communicated to a control room over a process control loop based upon this calculated standard deviation.
New independent claim 34 set forth the invention in terms of a pressure sensor, measurement circuitry, a microprocessor and communication circuitry. It is submitted that the claimed configuration is patentable over the cited art and meets the eligibility requirements of 35 USC § 101.
The Examiner respectfully disagrees. Treating the majority of the above arguments as related to a practical application (and thus, eligibility), the Examiner again refers Applicants to the PTAB decision (11/15/2021).  As discussed in the decision:  “although Appellant asserts that the claims are directed to a machine that utilizes the mathematical concept to facilitate an improvement to the technology of process transmitters, Appellant’s argument is not commensurate in scope with claim 1. That is, claim 1 merely produces an output from the calculation and in contrast to the claim in Diehr, does not apply the output to the pressure transmitter”. Further in the decision: “ …although Appellant relies on the recitations related to pressure transmitters and pressure measurements as a limited and practical application, the breadth of claim 1 in relation to the generic recitation of “industrial process” indicates that the claim is only generally linked to a technological environment … we determine that these limitations merely add generic computer activity to gather data for the judicial exception, which amounts to no more than insignificant extra-solution activity and is insufficient to integrate the judicial exception into a practical application..”
With regards to new Claim 34, grouping pressure samples and discarding buckets having a largest and smallest sample variances are steps of the abstract idea that correspond to a mental process of observation, evaluation, and judgement that performed in a process of calculation of a standard deviation using the remaining buckets of data. The pressure sensor, measurement circuitry, a microprocessor and communication circuitry as well as providing an output of an alarm by the communications circuitry are recited in generality and represent insignificant extra-solution activity to the judicial exception similar to Flook. 

Examiner Note with regards to Prior Art of Record
Claims 1-2, 5-8, and 34-42 are distinguished over the prior art made of record based on the reasons below.  
	
In regards to Claim 1, the claims differ from the closest prior art, Henry and Kavaklioglu, either singularly or in combination, fails to anticipate or render obvious detecting that one or more of the differences exceeds the pressure change limit (a); remove the discard number (j) of the differences from the series of differences to form a modified series of differences which reduces the effect of spikes in the pressure output; calculate a standard deviation using the modified series of differences, in combination with all other limitations in the claim as claimed and defined by applicant.  

In regards to Claim 34, the claims differ from the closest prior art, Henry, Kavaklioglu, Bishop, and Stamatoyannapoulos, either singularly or in combination, fails to anticipate or render obvious calculate a sample variance for each of the m buckets; discard at least a bucket having a largest sample variance and discard a bucket having a smallest sample variance to provide a plurality of remaining buckets; determine a standard deviation of the plurality of remaining buckets, in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863